Title: From George Washington to Henry Bouquet, 13 July 1758
From: Washington, George
To: Bouquet, Henry



Sir
Camp at Fort Cumberland 13th July 1758

Your favour of the 11th by Doctr Johnston I had the pleasure to receive the same day. nothing extraordinary since my last has occurd.
By a Party from Colo. Mercer to this place for Provisions I find, they have opend the Road only 6 Miles; and that they proceed much slower in this Service than I expected: this possibly may arise from the pains they take to make the Road good, and from the width of it (30 Feet) which I directed, that two Waggon’s might conveniently go a brest. If you don’t open on your side in this manner, I shoud be obligd to you to direct Colo.

Mercer otherwise. as it will be useless to have one part wide & the other narrow.
It gave me great pleasure to find you approv’d of the dress I have put my Men into. I have really done it from a good Intention—Caprice and whim had no share in causing of it—on the contrary, ’tis evident I think, that Soldiers in such a dress are better able to carry their Provisions; are fitter for the active Service we are engagd in; and less liable to sink under the fatigues of a long March besides the advantages of contracting by this means our Line of March which must extend always in proportion as we are incumberd with carriages or Horses.
I have heard nothing from Captn Dagworthy since he Marchd; but expect the Waggons are at Winchester by this time that I dispatchd the same day. I beg pardon for the liberty I have taken in recommending a Letter for Majr Halkett to yr care—with most sincere regard I am Sir Yr most Obedt Hble Servt

Go: Washington

